DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0149503 Yamamoto et al in view of EP 2674295 Rogall et al.
Regarding claim 1, Yamamoto teaches an interlayer film for laminated glass (paragraph 0001), having one end and the other end being at the opposite side of the one end,
the thickness of the other end being larger than the thickness of the one end (figure 1). 

the glossiness on the surface of the minimum thickness part being higher than the glossiness on the surface of the maximum thickness part (paragraph 0036, where because the microstructure is present across the whole sheet, the regions absent of microstructure on the minimum thickness part provide higher glossiness on the minimum thickness part, and the regions with microstructure on the maximum thickness part provide lower glossiness on the maximum thickness part),
the glossiness of the surface of the maximum thickness part being greater than 0 to less than 10 (paragraph 0036), and 
the absolute value of a difference between the glossiness on the surface of the minimum thickness part and the glossiness on the surface of the maximum thickness part is up to 10 (paragraph 0036, where the lowest glossiness amount is zero, and the greatest glossiness amount is greater than 0 to less than 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the glossiness of Rogall in the product of Yamamoto because this amount of glossiness affects the tackiness of the film and the initial adhesion to glass surfaces (paragraph 0036). 

Neither Yamamoto nor Rogall teaches the method of measuring glossiness or that it is the smallest value obtained. However, the method of measuring the claimed glossiness is not considered to structurally limit the claim. Note that Applicant has not provided evidence that the claimed method of measuring glossiness results in a structural difference between Applicant’s interlayer and the taught interlayer; see MPEP 2113. As such, Yamamoto in view of Rogall is considered to render obvious the claimed glossiness regardless of the measuring technique. 
It would have been obvious to one of ordinary skill in the art to choose the smallest measured glossiness value because this creates a standard from which to measure all glossiness that eliminates irregularities between each measurement and human error. 
Regarding claim 2, Rogall teaches that the glossiness on the surface of a maximum thickness part is greater than 0 to less than 10 (paragraph 0036). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of greater than 0 to less than 10 reads on the claimed range of 5% or more. 
Regarding claim 3, Rogall teaches that the glossiness on the surface of a maximum thickness part is greater than 0 to less than 10 (paragraph 0036). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of greater than 0 to less than 10 reads on the claimed range of 7% or more.

Regarding claim 5, Rogall teaches that the absolute value of a difference between the glossiness on the surface of the minimum thickness part and the glossiness on the surface of the maximum thickness part is up to 10 (paragraph 0036, where the lowest glossiness amount is zero, and the greatest glossiness amount is greater than 0 to less than 10). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of greater than 0 to less than 10 reads on the claimed range of 2% or more and 12% or less.
Regarding claim 6, Yamamoto teaches that when a distance between the one end and the other end is defined as X, the maximum thickness part exists within a region of 0.8X to IX from the one end toward the other end (figure 1 and paragraph 0035).
Regarding claim 7, Yamamoto teaches a portion with a sectional shape of a wedge-like shape (figure 1).
Regarding claim 8, Yamamoto teaches a wedge angle of 0.6 mrad or less (Table 1, all examples).
Regarding claim 9, Yamamoto teaches a thermoplastic resin (paragraph 68, polyvinyl acetal).
Regarding claim 10, Yamamoto teaches a plasticizer (paragraph 0086).
Regarding claim 11, Yamamoto teaches 
a first layer; and
a second layer arranged on a first surface side of the first layer (paragraph 0013).

the second layer contains a polyvinyl acetal resin (paragraph 0014), and
the content of the hydroxyl group of the polyvinyl acetal resin in the first layer (central layer) is lower than the content of the hydroxyl group of the polyvinyl acetal resin in the second layer (surface layer, paragraph 0014). Please note that Yamamoto labels the inside layer as the second layer and the surface layers as first and third layers. 
Regarding claim 13, Yamamoto teaches that the first layer contains a polyvinyl acetal resin,
the second layer contains a polyvinyl acetal resin (paragraph 0014),
the first layer contains a plasticizer,
the second layer contains a plasticizer, and
the content of the plasticizer in the first layer relative to 100 parts by weight of the polyvinyl acetal resin in the first layer is larger than the content of the plasticizer in the second layer relative to 100 parts by weight of the polyvinyl acetal resin in the second layer (paragraph 0015).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0149503 Yamamoto et al in view of EP 2674295 Rogall et al as applied to claim 1 above, and further in view of US 4,226,818 Brower et al.
Regarding claim 16, Yamamoto in view of Rogall teaches the interlayer film with glossiness. Neither Yamamoto nor Rogall teaches a roll body. Brower teaches a polyvinyl butyral material used for interlayer materials (column 1, lines 9-16), where the PVB is wound 
Regarding claim 17, Brower further teaches a radial directional inside interlayer film portion and a radial directional outside interlayer film portion are in contact with each other (column 2, lines 34-53), where the final roll body does not include any interposing material. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0149503 Yamamoto et al in view of EP 2674295 Rogall et al as applied to claim 1 above, and further in view of US 2007/0009714 Lee et al.
Regarding claim 18, Yamamoto in view of Rogall teaches the interlayer film with glossiness. Neither Yamamoto nor Rogall teaches an oxidation inhibitor. Lee teaches a polyvinyl butyral material used for interlayer materials (abstract), where the interlayer further comprises a phenol-based oxidation inhibitor (paragraph 0052, antioxidant). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the antioxidant of Lee in the product of Yamamoto because the antioxidant is a thermal stabilizer (paragraph 0052), where thermal stabilizers reduce the degrading effects of heat on the product.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0149503 Yamamoto et al in view of EP 2674295 Rogall et al and as applied to claim 11 above, and further in view of WO 2015/182639 Taka (cited by US 2017/0129220 Taka)
Regarding claim 19, Yamamoto in view of Rogall teaches the interlayer film with glossiness. Neither Yamamoto nor Rogall teaches a metal oxide. Taka teaches an interlayer film 
Regarding claim 20, Taka teaches an interlayer film where the interlayer includes an IR absorbing material of cesium-containing tungsten oxide particles (paragraph 0148, where “cesium-containing” meets “cesium-doped”). Taka further teaches that the interlayer film includes 1-80 wt% IR absorbing particles in the IR absorbing layer (paragraph 0151). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 1-80 wt% particles reads on the claimed range of 0.01-6 wt% particles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the IR absorbing particle composition and volume of Taka in the product of Yamamoto because cesium-containing tungsten oxide provides good visible light transmittance, good infrared absorbability, and good dispersion in a resin (paragraph 0148). Additionally, the taught volume provides a sufficient infrared absorbing effect while still transmitting a sufficient amount of visible light (paragraph 0151).

Response to Arguments
Applicant's arguments filed January 13, 2021, have been fully considered but they are not persuasive.

Applicant argues that the prior art does not teach the glossiness measurement method. However, as discussed above, the method of measurement does not result in a structural difference between the products. Applicant may provide evidence showing that the measurement provides a difference in the structure such that the product of Yamamoto in view of Rogall does not read on the claims. 
Applicant argues that the claim requires that each of the minimum thickness part and the maximum thickness part has a single value of glossiness. However, as discussed above, the claims do not require that each region includes only a single glossiness value across the entire portion of the sheet. 
Applicant argues that the embossed portion of the product would have a lower thickness and therefore would have a lower glossiness. However, Applicant does not show support for this statement. Applicant is asked to elaborate on why this would be true. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781